PER CURIAM.
[1] We have recently pointed out, in United States v. Bank of New York, 219 Fed. 648, 134 C. C. A. 579, L. R. A. 1915D, 797, that the United States can no more repudiate its acceptance, and recover what its Treasurer paid on a bill with drawer’s name forged, than can a private person.
[2] The distinction taken on this writ, and said to make a difference in result, is that not only was the drawer’s name forged, but so *106was the indorser’s, and it is argued that this first, though .forged, in-dorsement was guaranteed by the presenting bank, this defendant. But the name used for drawer, payee, and indorser was the same, and of course there was no intent on the forger’s part that Lieutenant Sumner should either receive the proceeds of draft or know of its existence; he did intend that the one falsely named as payee should never have any interest in the bill, and such name was inserted as belonging to a man to whom such a draft might naturally be made payable.
Therefore the forged draft was payable to bearer under the Negotiable Instruments Law (in force in Vermont, New York, and District of Columbia), because it was payable to order of a “fictitious or nonexisting, person and such fact was known to the person making it so payable.” Bank v. Vagliano Bros., [1891] L. R. App. Cas. 107; Trust Co. v. Hamilton Bank, 127 App. Div. 515, 112 N. Y. Supp. 84; Snyder v. Corn Exchange Bank, 221 Pa. 599, 70 Atl. 876, 128 Am. St. Rep. 780.
Judgment affirmed.